Citation Nr: 1214619	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-29 030	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a November 1957 rating decision that assigned non compensable ratings for the Veteran's newly service connected residuals of cold injuries to the right and left foot.

2.  Whether there was CUE in a December 1998 rating decision that assigned 30 percent ratings effective from July 16, 1998, for the Veteran's service connected residuals of cold injuries to the right and left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal current resides with the RO in Denver, Colorado.  In March 2012, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As to the claim of CUE in the November 1957 rating decision that rated the Veteran's newly service connected residuals of cold injuries to the right and left foot as non compensable, the claimant has failed to clearly and specifically set forth any alleged errors of fact or law in the rating decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Instead, they have just alleged that the RO erred in November 1957 when it weighed the evidence.

2.  As to the claim of CUE in the December 1998 rating decision that assigned 30 percent ratings effective from July 16, 1998, for the Veteran's service connected residuals of cold injuries to the right and left foot, the claimant has failed to clearly and specifically set forth any alleged errors of fact or law in the rating decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Instead, they have just alleged that the RO erred in December 1998 when it weighed the evidence.


CONCLUSIONS OF LAW

1.  The Veteran's claim that the November 1957 RO decision was clearly and unmistakably erroneous in rating his newly service connected residuals of cold injuries to the right and left foot as non compensable is legally insufficient.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105 (2011).

2.  The Veteran's claim that the December 1998 RO decision was clearly and unmistakably erroneous in assigning 30 percent ratings effective from July 16, 1998, for his residuals of cold injuries to the right and left foot is legally insufficient.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion of the VCAA is unnecessary.  

Nonetheless, the Board finds that even though the VCAA does not apply to claims for CUE, that the claimant is not prejudiced by the Board's adjudication of his claims because a reasonable person could be expected to understand what was needed to substantiate the claims after reading the June 2009 and July 2009 letters, August 2009 rating decision, and July 2010 statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Similarly, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board's video hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for CUE.  The Veteran was also assisted at the hearings by an accredited representative.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for CUE.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Claims

The Veteran and his representative in writings to VA and at the video hearing allege CUE in the November 1957 rating decision that assigned non compensable ratings for his newly service connected residuals of cold injuries to the right and left foot and the December 1998 rating decision that assigned 30 percent ratings effective from July 16, 1998, for his residuals of cold injuries to the right and left foot.  In substance, they argue that the Veteran's adverse symptomatology at the time he was assigned the non compensable ratings for his residuals of cold injuries to the right and left foot in 1957 where substantially the same as his adverse symptomatology when the December 1998 rating decision assigned 30 percent ratings for each foot and therefore the effective date for these 30 percent ratings should date back to September 12, 1957 (i.e., the date that the November 1957 rating decision assigned as the effective date for the non compensable ratings for his residuals of cold injuries to the right and left foot).  

In support of his claim, the Veteran provided VA with, among other things, duplicate copies of some of his service treatment records documenting his cold injury as well as copy of the 1945 rating criteria.  They also provided testimony regarding the severity of his disability as it existed in 1957.

Initially, the Board notes that RO decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 C.F.R. § 3.105.  To establish a valid CUE claim, a veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The veteran must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the VA evaluated the facts before it, if the veteran has only alleged a failure on the part of VA to fulfill its duty to assist, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In the present appeal, the Veteran and his representative contend that the RO reached the wrong result when it adjudicated his claims.  However, the Board finds that the Veteran and his representative have not made a legally sufficient claim for CUE.  Specifically, the Veteran and his representative have failed to allege that the correct facts, as they were known at the time of either the November 1957 rating decision or the December 1998 rating decision, were not before the RO or that the statutory or regulatory provisions then extant were incorrectly applied.  

They have merely asserting disagreement with how the VA evaluated the facts before it.  Neither has the Veteran or his representative provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result of these adjudications would have been manifestly different but for an error.  

Instead, the arguments have amounted to no more than asserting disagreement with how the VA evaluated the facts before it.  The Board finds that these alleged errors are not the kind of errors that would be CUE on its face.  Fugo, at 44.  

Where, as here, the determinative issue is "not evidentiary but legal, i.e., has the appellant complied with the legal requirements to plead a CUE claim," and the Veteran has failed to meet the legal requirement, the claims must be denied.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).


ORDER

The Veteran's claim that a November 1957 RO decision was clearly and unmistakably erroneous in assigning non compensable ratings for his newly service connected residuals of cold injuries to the right and left foot is legally insufficient and the appeal of this claim is denied.

The Veteran's claim that a December 1998 RO decision was clearly and unmistakably erroneous in assigning 30 percent ratings effective from July 16, 1998, for his service connected residuals of cold injuries to the right and left foot is legally insufficient and the appeal of this claim is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


